Title: To Thomas Jefferson from Hudson Martin, 5 March 1781
From: Martin, Hudson
To: Jefferson, Thomas


Charlottesville, 5 Mch. 1781. Prompted by the great need of Col. Taylor’s regiment of guards for want of money and Taylor’s request to secure it (or any part of it) as soon as possible, inquires when it can be procured. “The Sudden march of the German Troops into another Quarter” has raised their needs; believes “the whole Garrison had not 100 Dollars with them when Ordered to march.” He will come to Richmond by 20 Mch., or sooner, if money is to be had; requests reply by return of messenger. “This subject has been so frequently mentioned” that he fears it has “become Tiresome and dissagreeable” but hopes the needs of the regiment will “plead an Excuse” for mentioning it again.
